Citation Nr: 0815891	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-20 229	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a right arm 
disability.

3. Entitlement to service connection for a low back 
disability.

4. Entitlement to a rating higher than 10 percent for 
epicondylitis of the left elbow.

5. Entitlement to a rating higher than 10 percent for pes 
cavus with plantar fasciitis and hallux valgus of the right 
foot.

6. Entitlement to a rating higher than 10 percent for 
Morton's neuroma with pes cavus, plantar fasciitis, and 
hallux valgus of the left foot.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1975 to August 1986 in the Marines and from March 
1989 to January 1999 in the Army. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is of record.  At the hearing the veteran submitted 
additional evidence with a waiver of the right to have the 
evidence initially reviewed by the RO. 

In a decision in March 2007, the Board remanded the claims 
for additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

Also in the decision of March 2007, the Board referred to the 
RO the claims of service connection for a dental condition 
and for a disability of the thoracic spine as well as a claim 
for a total disability rating for compensation based on 
individual unemployability.  As the RO has not yet had the 
opportunity to take action on the claims, the claims are 
again referred to the RO. 




FINDINGS OF FACT

1. The current headaches are unrelated to an injury, disease, 
or event of service origin or to the service-connected 
disability of the cervical spine. 

2. The current disability of the right arm to include 
arthritis of the right shoulder is unrelated to an injury, 
disease, or event of service origin or to the service-
connected disability of the cervical spine; and arthritis of 
the right shoulder was not manifested to a compensable degree 
within one year from the date of separation from service. 

3. The current low back disability to include arthritis is 
unrelated to an injury, disease, or event of service origin 
or to the service-connected disability of the cervical spine; 
and arthritis of the low back was not manifested to a 
compensable degree within one year from the date of 
separation from service. 

4. The epicondylitis of the left elbow is manifested by 
flexion to 110 degrees with pain and extension to 0 degrees. 

5. Pes cavus with plantar fasciitis and hallux valgus of the 
right foot is manifested by definite tenderness under the 
metatarsal heads without all toes tending to dorsiflexion or 
limitation of dorsiflexion at the ankle to a right angle or 
shortened plantar fascia. 

6. Morton's neuroma with pes cavus, plantar fasciitis, and 
hallux valgus of the left foot is manifested by definite 
tenderness under the metatarsal heads without all toes 
tending to dorsiflexion or limitation of dorsiflexion at the 
ankle to a right angle or shortened plantar fascia.




CONCLUSIONS OF LAW

1. Headaches were not incurred or aggravated in service and 
headaches are not proximately due to or aggravated by 
service-connected disability of the cervical spine.  
38 U.S.C.A. § 1110, 1131 West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

2. A disability of the right arm to include arthritis of the 
right shoulder was not incurred in or aggravated by service; 
arthritis of the right shoulder may not be presumed to have 
been incurred in service as a chronic disease; and a 
disability of the right arm to include arthritis of the right 
shoulder is not proximately due to or aggravated by service-
connected disability of the cervical spine.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2007).  

3. A low back disability to include arthritis was not 
incurred in or aggravated by service; arthritis may not be 
presumed to have been incurred in service as a chronic 
disease; and a low back disability to include arthritis is 
not proximately due to or aggravated by service-connected 
disability of the cervical spine.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).  

4. The criteria for rating higher than 10 percent for 
epicondylitis of the left elbow have not been met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5206, 5207, 5213 (2007).  

5. The criteria for a rating higher than 10 percent for pes 
cavus with plantar fasciitis and hallux valgus of the right 
foot have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5278 (2007).

6. The criteria for a rating higher than 10 percent for 
Morton's neuroma with pes cavus, plantar fasciitis, and 
hallux valgus of the left foot have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5278 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claims, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(type of evidence needed to substantiate the underlying 
claims of service connection); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, in September 2003, and in 
April 2007.  The notice included the type of evidence needed 
to substantiate the claims of service connection, that is, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence 
showing that the disabilities had increased in severity and 
the effect that worsening had on his daily functioning.  



The veteran was notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
veteran was asked to submit any evidence in his possession 
that pertained to the claims.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim); and of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the claims for increase, the omission of a general 
notice of the criteria of the Diagnostic Codes under which 
the veteran is rated, which consists of a specific 
measurement or test result, at this stage of the appeal when 
the veteran already has notice of the rating criteria as 
provided in the statement of the case of March 2004, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding these claims 
is harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

And further delay of the case to inform the veteran again of 
the pertinent rating criteria would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing before a Veterans Law Judge in August 2004.  
The RO has obtained the veteran's service medical records and 
VA records.  The veteran has submitted private medical 
records.  

The RO has afforded the veteran VA examinations and obtained 
VA medical opinions on the claims of service connection and 
has afforded the veteran VA examinations on the claims for 
increase. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131.   

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days develops arthritis 
to a degree of 10 percent or more within one year from 
separation from active service, service connection may be 
presumed to have been incurred in active service even though 
there is no evidence of such disease during the period of 
active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disease shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

II. Claims of Service Connection

Headaches

The service medical records document a complaint of headaches 
in December 1976 and in December 1979.  The veteran 
complained of headaches and other symptoms associated with an 
upper respiratory infection in October 1981, in October 1990, 
and in April 1991.  He complained of headaches and other 
symptoms associated with viral syndrome in March 1984, in 
December 1984, and in September 1992.  He complained of 
headaches and other symptoms associated with occupational 
stress in November 1992.  In September 1995, he had a muscle 
tension headache.  In June 1996, he had a headache associated 
with a head injury.  He had headaches and other symptoms 
associated with flu in February 1997, and he had a history of 
headaches in August 1997.  

On retirement examination in January 1999, the veteran gave a 
history of headaches, but headaches were not found or listed 
as a diagnosis.  

After service, VA records disclose that the veteran 
complained of headaches associated with musculoskeletal pain 
related to the cervical spine (September and October 2000 and 
December 2002 to February 2003), right shoulder pain (January 
2001), and sinusitis (November 2002). 



On VA neurological examination in February 2004, the veteran 
stated that he had headaches almost daily.  The diagnosis was 
history of headaches with normal examination.  A CT scan of 
the head was normal.  After a review of the veteran's file, 
the examiner expressed the opinion that the headaches were 
not likely due to service because the current examination was 
negative. 

In a statement, dated in August 2004, a private doctor stated 
that between 1995 and 1998 the veteran complained of 
headaches, which were associated with neck and shoulder 
pathology and then later with a head injury, and that the 
veteran also complained of headaches in 2004.

In August 2004, the veteran testified that his headaches were 
caused by his service-connected cervical spine disability.  
He stated that he had frequent headaches during service.  

In its remand of March 2007, the Board directed that the 
veteran be scheduled for a VA examination to determine 
whether the veteran has chronic headaches either as a 
separate disability or as secondary to the service-connected 
disability of the cervical spine. 

In response to the Board's remand the veteran was examined by 
VA in June 2007.  In the report of examination in June 2007 
and in the addendum, dated in October 2007, after the 
examination and review of the veteran's claims file and the 
associated medical records, the VA examiner expressed the 
opinion that it was less likely as not that the muscular or 
tension headaches were related to service and the headaches 
were not related to the service-connected disability of the 
cervical spine.  The examiner explained that the veteran's 
headaches during service were due to various causes, 
including viral and flu-like conditions, that the headaches 
were not radicular in nature, that X-rays of the cervical 
spine were negative in 1991, and that  on retirement 
examination in 1999 there were no abnormal neurological or 
spinal findings and that after service an MRI in 2003 
revealed mild degenerative joint disease and small disc 
protrusion at C5-6, and that a CT scan of the head and 
sinuses was negative in 2004.  

Analysis

Although the service medical records document several 
complaints of headaches, muscle or tension headaches were 
noted in 1995 and headaches associated with a head injury 
were noted in 1996.  All the other notations were associated 
with either a respiratory infection, a viral syndrome, or 
flu.  The two isolated complaints of headaches in 1995 and in 
1996 were insufficient manifestations to identify chronic 
headaches as evidenced by a normal retirement examination

After service, VA records, dating to 1999, show headaches 
associated with musculoskeletal pain related to the cervical 
spine were documented in September and October 2000 and from 
December 2002 to February 2003.  A private doctor also 
reported that the veteran complained of headaches in 2004. 

The periods without documented complaints of headaches 
associated with musculoskeletal pain between 1996 and 2000 
and from 2000 to 2002 interrupts continuity, which opposes, 
rather than supports, continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

As for the veteran's statements in support of the claim and 
his testimony in which he states that he continued to have 
headaches since service, the veteran is competent to describe 
headaches after service.  Layno v. Brown, 6 Vet. App. 465, 
470-71 (1994) (Lay testimony is competent evidence insofar as 
it relates to symptoms of an injury or illness.). 

The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
veteran's statements and testimony, in deciding whether there 
is continuity of symptomatology.  



In balancing the lay evidence, the veteran's statements and 
testimony, against the absence of contemporaneous medical 
evidence of continuity of symptomatology, the Board finds 
that the evidence against continuity, outweighs the veteran's 
statements and testimony of continuity. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible). For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for headaches on the basis of 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service 
connection for headaches may be established under 38 C.F.R. 
§ 3.303(d). 

To the extent that the veteran himself relates his current 
headaches to service or to the service-connected disability 
of the cervical spine, where as here the determinative issue 
involves a question of a medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

Lay evidence however can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, 
headaches are not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

On the determinative issue of medical causation, that is, the 
significance of the headaches in service and the current 
headaches or the current headaches and the service-connected 
disability of the cervical spine, competent medical evidence 
is required to support the claim, and VA obtained a medical 
examination and a medical opinion addressing the issue.  

After a comprehensive evaluation of the record, the examiner 
expressed the opinion that it was less likely than not that 
the current headaches were related to service or to the 
service-connected disability of the cervical spine.  This 
medical evidence is uncontroverted. 

As the Board may consider only independent medical evidence 
to support its finding as to the questions involving a 
medical diagnosis or medical causation, which are not capable 
of lay observation, and as there is no favorable medical 
evidence to support the claim as articulated above, the 
preponderance of the evidence is against the claim of service 
connection for headaches, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Right Arm

The service medical records document a history of a right 
shoulder fracture in entries in May 1975 and in September 
1983.  In December 1996, the veteran had decreased range of 
motion of the right shoulder. 

After service on VA examination in August 1999, the examiner 
reported that the veteran had had a hairline fracture of the 
right shoulder, but no X-ray was taken.  

VA records document complaints of right shoulder pain over 
the period from 2001 to 2003.  

On VA examination in February 2003, the veteran stated that 
during service in 1976 while moving some crates in a 
warehouse, some boxes fell on him causing him to fall about 7 
feet to a concrete floor.  

In a statement, dated in August 2004, a private doctor stated 
that he had treated the veteran since 1995 and that on the 
initial visit in September 1995 the veteran had pathology 
relating to the shoulders and most recently the veteran 
complained of arm pain.  

In August 2004, the veteran testified that his right arm pain 
was in a nerve line similar to the pain in his left elbow.  
He stated that his right arm began to bother him in about 
1996 and he sought treatment for it.  The veteran indicated 
that some service medical records might be missing.  He 
stated the he injured his right arm during basic training 
performing a tuck-and-roll and that later he had fallen a few 
times while performing his duties a Post Exchange, handling 
packages and shipping goods. 

In its remand of March 2007, the Board directed that the 
veteran be scheduled for a VA examination to determine 
whether the veteran has a right arm or shoulder disability 
either as a separate disability or as secondary to the 
service-connected disability of the cervical spine. 

In response to the Board's remand the veteran was examined by 
VA in June 2007.  In the report of examination in June 2007 
and in the addendum, dated in October 2007, after the 
examination and review of the veteran's claims file and the 
associated medical records, the VA examiner expressed the 
opinion that it was less likely as not that degenerative 
joint disease of the right shoulder was related to service or 
to the service-connected disability of the cervical spine.  
The examiner found no evidence of a fracture or dislocation 
by X-rays in June 2007, that the degenerative joint disease 
was consistent with the veteran's age, and that there was no 
evidence of a hairline fracture.  As to whether the 
degenerative joint disease of the right shoulder was related 
to the service-connected disability of the cervical spine, 
the examiner expressed the opinion that it was not related to 
or caused by the cervical spine disability because the 
symptoms were not radicular in nature.  



Analysis

Although the service medical records document a history of a 
right shoulder fracture as early as 1975, the only abnormal 
finding was decreased range of motion in 1996, twenty years 
later.  The history alone and single notation in 1996 were 
insufficient manifestations to identify a chronic right arm 
or shoulder disability during service.  After service, VA 
records document right shoulder pain over the period from 
2001 to 2003.  And a private doctor also reported that the 
veteran complained of arm pain in 2004. 

The periods without documented complaints of right arm or 
shoulder pain between 1996 and 2001 interrupts continuity, 
which opposes, rather than supports, continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

As for the veteran's statements in support of the claim and 
his testimony in which he relates his current right arm and 
shoulder problems to service or to his service-connected 
disability, the veteran is competent to describe his 
symptoms, but the statements and testimony are not competent 
evidence of a diagnosis or of medical causation.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is 
competent evidence insofar as it relates to symptoms of an 
injury or illness.). 

The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
veteran's statements and testimony, in deciding whether there 
is continuity of symptomatology.  

In balancing the lay evidence, the veteran's statements and 
testimony, against the absence of contemporaneous medical 
evidence of continuity of symptomatology, the Board finds 
that the evidence against continuity, outweighs the veteran's 
statements and testimony of continuity. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible). For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for headaches on the basis of 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service 
connection may be established under 38 C.F.R. § 3.303(d). 

To the extent that the veteran himself relates his current 
right arm or shoulder disability to service or to the 
service-connected disability of the cervical spine, where as 
here the determinative issue involves a question of a medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

Lay evidence however can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, 
arthritis is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).



On the determinative issue of medical causation, that is, the 
significance of the decreased in the range of motion of the 
right shoulder during in service and the current arthritis 
and the service-connected disability of the cervical spine, 
competent medical evidence is required to support the claim, 
and VA obtained a medical examination and a medical opinion 
addressing the issue.  

After a comprehensive evaluation of the record, the examiner 
expressed the opinion that it was less likely than not that 
degenerative joint disease, arthritis, of the right shoulder 
was related to service or to the service-connected disability 
of the cervical spine.  The examiner found no evidence of a 
fracture or dislocation by X-rays in June 2007, that the 
degenerative joint disease or arthritis was consistent with 
the veteran's age, and that there was no evidence of a 
hairline fracture.  As to whether the degenerative joint 
disease of the right shoulder was related to the service-
connected disability of the cervical spine, the examiner 
expressed the opinion that it was not related to or caused by 
the cervical spine disability because the symptoms were not 
radicular in nature.  Also, arthritis by X-ray in 2007, is 
well beyond the one-year presumptive period, following 
service in 1999, for arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
medical evidence is uncontroverted. 

As the Board may consider only independent medical evidence 
to support its finding as to the questions involving a 
medical diagnosis or medical causation, which are not capable 
of lay observation, and as there is no favorable medical 
evidence to support the claim as articulated above, the 
preponderance of the evidence is against the claim of service 
connection for a disability of the right arm to include 
arthritis of the right shoulder, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back

The service medical records show that in May 1975 the veteran 
had muscle spasm and strain.  In June and September 1975, he 
had low back pain.  He had lumbar muscle spasm in September 
1976.  He had an acute low back strain in February 1986.  

The veteran had complaints of low back pain or discomfort in 
February and March 1996, in October 1996, in December 1996, 
and in December 1997.  On retirement examination in January 
1999, there was a history of occasional low back pain.  The 
pertinent finding was full range of motion, and mechanical 
low back pain was listed as a diagnosis.   

After service in a statement in August 2003, T.U., D.O., 
stated that he had treated the veteran from 1984 to 1987 for 
back pain caused by injuries sustained on active duty.  

VA records disclose that in June 2003 an X-ray revealed 
degenerative spurring.  In September and October 2003, the 
veteran complained of back pain, and the assessment was 
chronic low back, which one physician stated was apparently 
related to injuries during service.  

On VA neurological examination in February 2004, the veteran 
stated that he injured back when he fell off a 100 foot tower 
in 1975 and in moving things from a shelf that was about 10 
feet high.  The examiner expressed the opinion that the mild 
degenerative joint disease of the lumbosacral spine was less 
likely secondary to the complaint of lower back pain in 1996 
during service.  

In a statement, dated in August 2004, a private doctor stated 
that he had treated the veteran since 1995, that in 1995 and 
1996 and in 1997 and 1998 the veteran complained of back 
pain, and that recently X-rays revealed degenerative joint 
disease of the lumbar spine.  

In August 2004, the veteran testified that during basic 
training he had injured his back and that he had not sought 
treatment for injuries he sustained in a couple of vehicular 
accidents while on recruiting duty.  He stated that he had 
chronic back problems during service and that he had sought 
treatment for back problems with VA after service. He stated 
that he had daily back pain for which he received physical 
therapy.  

In its remand of March 2007, the Board directed that the 
veteran be scheduled for a VA examination to determine 
whether the veteran's low back disability was related to 
service. 

In response to the Board's remand the veteran was examined by 
VA in June 2007.  In the report of examination in June 2007 
and in the addendum, dated in October 2007, after the 
examination and review of the veteran's claims file and the 
associated medical records, the VA examiner expressed the 
opinion that it was less likely as not that arthritis of the 
lumbar spine was related to service as the retirement 
examination was negative for any abnormal findings other than 
pain, X-rays in 2007 revealed no evidence of trauma, and the 
current arthritis was consistent with the veteran's age. 

Analysis

Although the service medical records document mechanical low 
back pain on retirement examination, pain, alone, without a 
sufficient factual showing that the pain was derived from an 
in-service injury or disease, is not a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore the several notations during service of back strain 
and pain were insufficient manifestations to identify a 
chronic low back disability during service.  

Where as here chronicity may be legitimately questioned, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b). After service, VA 
records show that degenerative changes or arthritis by X-ray 
was first documented by X-ray in 2003,  well beyond the one-
year presumptive period, following service in 1999, for 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.    



And the period without documented complaints of low back 
symptoms between 1999 and 2003 interrupts continuity, which 
opposes, rather than supports, continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

As for the veteran's statements in support of the claim and 
his testimony in which he relates his current low back 
problems to service, the veteran is competent to describe his 
symptoms, but the statements and testimony are not competent 
evidence of a diagnosis or of medical causation.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is 
competent evidence insofar as it relates to symptoms of an 
injury or illness.). 

The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
veteran's statements and testimony, in deciding whether there 
is continuity of symptomatology.  

In balancing the lay evidence, the veteran's statements and 
testimony, against the absence of contemporaneous medical 
evidence of continuity of symptomatology, the Board finds 
that the evidence against continuity, outweighs the veteran's 
statements and testimony of continuity. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible). For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for headaches on the basis of 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service 
connection may be established under 38 C.F.R. § 3.303(d). 



To the extent that the veteran himself relates his current 
low back disability to service where as here the 
determinative issue involves a question of a medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

Lay evidence however can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, 
arthritis is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

On the determinative issue of medical causation, that is, the 
significance of the notation of mechanical low pain during 
and the current low back disability, competent medical 
evidence is required to support the claim, and VA obtained a 
medical examination and a medical opinion addressing the 
issue.  

After a comprehensive evaluation of the record, the examiner 
expressed the opinion that it was less likely than not that 
arthritis of the low back was related to service as arthritis 
was consistent with the veteran's age.  This medical evidence 
is uncontroverted. 



As the Board may consider only independent medical evidence 
to support its finding as to the questions involving a 
medical diagnosis or medical causation, which are not capable 
of lay observation, and as there is no favorable medical 
evidence to support the claim as articulated above, the 
preponderance of the evidence is against the claim of service 
connection for a low back disability to include arthritis, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b)

III. Claims for Increase

General Rating Policy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The normal range of motion of the elbow is flexion to 145 
degrees and extension to 0 degrees.  Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees. 38 C.F.R. § 4.71, Plate I.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Left Elbow Epicondylitis

The service-connected epicondylitis is currently rated 10 
percent under Diagnostic Code 5207.  The criterion for the 
next higher rating, 20 percent, under Diagnostic Code 5207 is 
limitation of extension of the elbow to 75 degrees.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5206. The criterion for a 10 percent under Diagnostic 
Code 5206 is limitation of flexion to 100 degrees.  

Under 38 C.F.R. § 5213, limitation of supination to 30 
degrees or less warrants a 10 percent rating.  Limitation of 
pronation beyond the middle of the arc warrants a 20 percent 
rating. 

Factual Background

On VA examination in January 2002, the veteran complained of 
left elbow pain, radiating into the left forearm, and 
weakness of the left hand.  The veteran indicated that he was 
able to brush his teeth, dress himself, and shower.  On 
examination elbow flexion was to 120 degrees with pain 
beginning at 110 degrees.  Supination was to 85 degrees with 
pain beginning at 75 degrees.  Pronation was to 85 degrees 
with pain beginning at 80 degrees.  Motor function was within 
normal limits.  Muscle strength was 5/5 and there was no 
muscle atrophy.  Sensation to touch was normal in the biceps 
and triceps.  Reflexes were equal, bilaterally.  X-rays of 
the left elbow were unremarkable.  

On VA examination in February 2003, flexion of the left elbow 
was to 120 degrees and extension was to 2 degrees.  
Supination was to 30 degrees and pronation was to 25 degrees.  
The examiner attributed the findings to symptoms of a left 
thoracic outlet syndrome, a nonservice-connected disability. 

In August 2004, the veteran testified that he had full range 
of motion of the left elbow, but he had constant pain and 
weakness.  

On VA examination in June 2007, flexion of the left elbow was 
to 145 degrees without pain and there was no additional 
limitation of motion on repetitive use.  Left elbow extension 
was to zero degrees without pain and without additional 
limitation of motion on repetitive use.  Pronation was to 80 
degrees without pain and without additional limitation of 
motion on repetitive use.  Supination was to 85 degrees 
without pain and without additional limitation of motion on 
repetitive use.  There was normal muscle strength in the 
upper extremities.  He had normal grip strength and sensation 
in the hands.  X-rays of the left elbow were negative.  It 
was reported that his left elbow disability caused a 
significant effect occupationally due to decreased manual 
dexterity and pain, but it had no effect on activities of 
daily living.  There was normal sensation to light touch, pin 
prick, vibratory sensation, and position sensation.  

Analysis

On VA examinations in 2002 and in 2007, flexion of the elbow 
ranged from 110 degrees with pain to 145 degrees without 
pain.  Extension was to 0 degrees on VA examination in 2007.  
As flexion of 110 degrees with pain does not more nearly 
approximate or equate to flexion to 100 degrees, the 
criterion for a separate 10 percent under Diagnostic Code 
5206 for limitation of flexion has not been met. 

As extension to 0 degrees is normal range of motion, the 
criterion of extension limited to 75 degrees for the next 
higher rating under Diagnostic Code 5207 for limitation of 
extension has not been met. 

On VA examinations in 2000 and 2007, supination was in the 
range of 75 to 85 degrees.  Pronation was to 80 degrees each 
time.  As supination is greater than 30 degrees, the 
criterion for a separate 10 percent under Diagnostic Code 
5213 for limitation of supination has not been met.  As 
pronation is greater than 50 percent of the range of motion, 
the criterion for a separate 10 percent under Diagnostic Code 
5213 for limitation of pronation has not been met. 

The findings on VA examination in February 2003 are 
inadequate for rating epicondylitis as the examiner 
attributed the findings to symptoms of a left thoracic outlet 
syndrome, a nonservice-connected disability.

As the criterion for the next higher rating or a separate 
rating has not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Pes Cavus with Plantar Fasciitis and Hallux Valgus of the 
Right Foot

The service-connected right foot disability is currently 
rated 10 percent under Diagnostic Code 5280, which is the 
maximum schedular rating under that Diagnostic Code.  The 
criteria for the next higher rating, 20 percent, are 
contained in Diagnostic Code 5278.  Under Diagnostic Code 
5278, the criteria for a 20 percent rating are all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.   

Morton's Neuroma with Pes Cavus with Plantar Fasciitis and 
Hallux Valgus of the Left Foot

The service-connected left foot disability is currently rated 
10 percent under Diagnostic Code 5279, which is the maximum 
schedular rating under that Diagnostic Code.  The criteria 
for the next higher rating, 20 percent, are contained in 
Diagnostic Code 5278.  Under Diagnostic Code 5278, the 
criteria for a 20 percent rating are all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads. .  

Factual Background

On VA examination in January 2002, there was no sign of 
abnormal weight-bearing on the feet. Weight-bearing alignment 
was good.  The weight-bearing of his Achilles tendon was 
good.  

There was no sign of painful motion, edema, instability, 
weakness, or tenderness of either foot, and no deformity.  
Hallux valgus was present, bilaterally.  Angulation at the 
1st metatarsophalangeal joints was 13 degrees, bilaterally.  
Dorsifelxion at the 5th metatarsophalangeal joints was 15 
degrees, bilaterally.  He did not wear any arch support.  His 
posture and gait were normal and there was no limitation of 
function in standing or walking.  X-rays of the feet were 
unremarkable.  The relevant diagnoses were Morton's neuroma 
of the left foot with pes cavus and plantar fasciitis with 
hallux valgus, and pes cavus with plantar fasciitis with 
hallux valgus of the right foot.  

On VA examination in February 2003, veteran walked in a 
manner that suggested that he had painful feet.  There was no 
evidence of atrophy of the muscles of the legs.  He did not 
require any assistive devices.  There was painful motion of 
both feet but no evidence of edema, disturbed circulation, or 
musculature atrophy.  There was marked tenderness over the 
fascia of the bottom of each foot, where they conjoined on 
the front part of the arch.  Both arches were relatively 
high.  There was tenderness over the calcaneal area of the 
arches.  There was marked tenderness where it spread over the 
fascial plane in front of the toes.  Motion of all toes was 
within normal limits but caused excruciating pain.  Upon 
compression of the foot at the level of the toe joints, the 
metatarsophalangeal joints, there was extreme tenderness 
across the entire foot in the areas between each inner space, 
indicative of neuromatous type of changes almost at all 
levels of both feet. There was no inward projection of the 
heel and no evidence of calcinosis of the feet.  There was no 
marked pronation.  The feet appeared grossly normal.  Upon 
moving the toes, there was full range of motion but with pain 
on flexion of the toes to any great extent.  He had very high 
arches with fasciitis present.  

There was no evidence of drop foot or varus deformity of 
either foot.  There was severe pain on dorsiflexion of all 
toes of each foot.  Dorsiflexion of ankles was normal, 
bilaterally, and was to 90 degrees.  The metatarsal heads of 
the toes were tender, particularly on the inferior portion of 
the metatarsals.  

There was no angulation of the toes and no evidence of 
hammertoes.  He had limitation of walking but was not using 
any special equipment or shoes.  There was no evidence of 
rigidity of the toe joints.  Sensory function was normal.  

X-rays revealed minimal degenerative changes in the right 
foot as well as mild degenerative changes in the left foot at 
the metatarsophalangeal joints.  

The diagnosis was progression of neuromas involving virtually 
every metatarsophalangeal space with compression testing, 
causing painful limitation of motion of the feet, marked 
fascial tenderness of the very high arch.  It was noted that 
due to years of running on these neuromas he had chronic 
inflammatory changes in the fascia in the soles of the feet 
which limited his ability to walk for any prolonged period of 
time.  As to the plantar fasciitis of the right foot, the 
diagnosis was the same with the added evidence of positive 
tests for neuromas of the right foot with a higher arch than 
normal which probably aggravated the fasciitis.  

In August 2003, the veteran's wife stated that he had pain in 
his feet most of the time.  At the end of a work day his feet 
were red and hot.  He legs ached most of the time, especially 
at night.  

In August 2004, the veteran testified that the disability of 
his left foot was worse than his right foot and that the pain 
was constant and caused him to limp a great deal.    

In a statement, dated in August 2004, a private doctor stated 
that recently the veteran had complained of painful neuromas. 

On VA orthopedic examination in June 2007, there was no 
redness, stiffness, fatigability, weakness, lack of endurance 
of the feet.  There were no flare-ups.  It was noted that the 
veteran was able to walk for 1/4 of a mile.  There was no 
painful motion.  There was tenderness in the balls of the 
feet between the great toes and the 2nd toes.  There was no 
evidence of instability or abnormal weight-bearing.  There 
were no hammertoes and no rigidus abnormality.  There was no 
malalignment or tenderness of the arches of the feet.  
There was no pain on dorsiflexion of the toes.  There was no 
muscle atrophy of the feet.  There was mild tenderness in the 
mid-plantar area of the heels on palpation but he was able to 
walk on his heels and on his toes without pain.  X-rays 
revealed mild degenerative changes of each 1st 
metatarsophalangeal joint

Analysis 

Under Diagnostic Code 5278, the criteria for a 20 percent 
rating for either foot are all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads. 

The veteran does not have all toes tending to dorsiflexion or 
limitation of dorsiflexion at the ankle to a right angle or 
shortened plantar fascia on either foot.  The veteran does 
have definite tenderness under the metatarsal heads.  

While there is tenderness under the metatarsal heads of each 
foot, the finding alone without all toes tending to 
dorsiflexion or limitation of dorsiflexion at the ankle to a 
right angle or shortened plantar fascia does not more nearly 
approximate the criteria for the next higher rating under 
Diagnostic Code 5278 for either foot.  

As the criteria for the next higher rating have not been 
demonstrated, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).  The criteria for referral is a finding that 
the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria. For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

Service connection for headaches is denied. 

Service connection for a right arm disability to include 
arthritis of the right shoulder is denied. 

Service connection for a low back disability to include 
arthritis is denied. 

A rating higher than 10 percent for epicondylitis of the left 
elbow is denied.  

A rating higher than 10 percent for pes cavus with plantar 
fasciitis and hallux valgus of the right foot is denied.

A rating higher than 10 percent for Morton's neuroma with pes 
cavus, plantar fasciitis, and hallux valgus of the left foot 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


